PER CURIAM.
This is a disciplinary proceeding against a member of the Florida Bar, Martin Lem-lich. Mr. Lemlich did not request review by this Court.
On April 16, 1969 Respondent was found guilty of willfully and knowingly failing to file employer’s quarterly federal tax returns. He was sentenced to sixty days’ imprisonment to be followed by a two-year probation. The prison term has been served.
The Florida Bar filed a complaint charging him with violating the provisions of the Integration Rule of the Florida Bar, Canons 29 and 32 of the Canons of Professional Ethics, and Rules 30 and 32 of the Additional Rules Governing the Conduct of Attorneys in Florida, 32 F.S.A. In his Answer, Respondent admitted all the allegations of the complaint. The brief hearing involved testimony only on the subject of appropriate disciplinary measures.
The Referee concluded “that the respondent be found guilty of misconduct justifying disciplinary measures,” and adopted the Florida Bar’s recommendation that Respondent be given a public reprimand. He also recommended that costs in the amount of $64 be taxed against him.
The Referee’s recommendations are hereby approved. Respondent is directed to bear the costs of these proceedings in the amount of $64; publication of this opinion shall constitute sufficient reprimand.
It is so ordered.
ERVIN, Acting C. J., and CARLTON, ADKINS, BOYD and McCAIN, JJ., concur.